LMS Consulting,




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 6, 2015

                                   No. 04-14-00827-CV

       PERSONAL TOUCH HOLDING CORP., and PT Intermediate Holding, Inc.,
                            Appellants

                                             v.

                               LMS CONSULTING, LLC,
                                     Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-00450
                                Peter Sakai, Judge Presiding


                                      ORDER
      Appellee’s motion for leave to file a surreply is GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court